IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,494-01


RAMIRO CANALES, Relator

v.

 HON. ANGUS K. MCGINTY, JUDGE OF THE 144TH DISTRICT COURT,
Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 2003-CR-8895, 2003-CR-4962 & 2003-CR-4961

FROM BEXAR COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court. In it, he contends that he filed applications for a writ of
habeas corpus in the 144th District Court of Bexar County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court. Relator contends that the district
court entered orders designating issues on June 23, 2011.
	 Respondent, the Judge of the 144th District Court of Bexar County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus applications. In the
alternative, Respondent may resolve the issues set out in its order and then have the District Clerk
submit the record on such applications. In either case, Respondent's response shall be submitted
within 30 days of the date of this order. This application for leave to file a writ of mandamus will
be held in abeyance until Respondent has submitted his response.

Filed: May 9, 2012
Do not publish